United States Court of Appeals
                                  FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                           ____________
No. 11-1355                                                      September Term, 2013
                                                                               FCC-76FR59192
                                                           Filed On: January 15, 2014
Verizon,

                  Appellant

         v.

Federal Communications Commission,

                  Appellee

------------------------------

Independent Telephone &
Telecommunications Alliance, et al.,
                  Intervenors
------------------------------

Consolidated with 11-1356


         BEFORE:           Rogers and Tatel, Circuit Judges, and Silberman, Senior Circuit
                           Judge

                                              ORDER

       It is, ORDERED, on the court’s own motion that the opinion concurring in part
and dissenting in part filed on January 14, 2014, be amended as follows:

        Slip Op. Concurrence/Dissent at p. 3, lines 3-4: Delete the words “to increase
profits”.

                                             Per Curiam


                                                               FOR THE COURT:
                                                               Mark J. Langer, Clerk

                                                       BY:     /s/
                                                               Jennifer M. Clark
                                                               Deputy Clerk